DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14, 17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundmann et al. (US 2011/0141063) in view of Teil et al. (US 10,638,618)
Regarding claim 11:
Grundmann discloses:
A method for operating a digitizer comprising a touch-sensitive input area (paragraph 17), comprising the steps of: 
ascertaining an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor (paragraphs 24-25; Fig. 3: step S102), and in response: 
switching the operational state of the digitizer from a sleep mode to an operating mode (Fig. 3: S104; paragraph 26).  
Grundman does not disclose wherein:
“a decorative interior surface of a vehicle is arranged in front of the digitizer”
Teil discloses:
a decorative interior surface of a vehicle is arranged in front of the digitizer (column 1, lines 20-40; where there may be a touch sensor under the decorative interior surface as shown in, e.g., Fig. 27, where 204 is the cover and 208 is the touch sensor; or as per the embodiment of column 16, lines 15-50).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann the elements taught by Teil.
The rationale is as follows:
Grundmann and Teil are directed to the same field of art.
Teil discloses that displays and touch screens in exactly the environment disclosed by Grundmann can sometimes be “unsightly” (column 1, lines 15-20). Teil discloses a decorative interior surface used in a vehicle (e.g. column 1, lines 20-40) that can improve the appearance. One of ordinary skill in the art could have included this with predictable results in order to improve the appearance.
Regarding claim 12:
Grundmann in view of Teil discloses:
wherein the sleep mode is an operational state without any power consumption by the digitizer (it is not “activated” until the approach as per Grundmann Fig. 3).
Regarding claim 13:
Grundmann in view of Teil discloses:
wherein the approach is additionally ascertained using a capacitive sensor (Grundmann paragraph 26).  
Regarding claim 14:
Grundmann in view of Teil, as discussed so far, does not disclose:
“the digitizer is transparent, and
a screen is disposed behind the digitizer”
(To some extend this is implied by Grundmann, e.g., paragraph 17: “a touch screen.” But Grundmann does not discuss the order of elements in any detail).
But this is also disclosed by Teil (e.g., Fig. 27: 204 is the cover, 208 the digitizer, and the display is 212).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann the elements additionally taught by Teil.
The rationale is as follows:
This allows the digitizer to be a touch-screen display, an obvious improvement in functionality. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 17:
Grundmann in view of Teil discloses:
An apparatus for the operation of a digitizer, comprising: 
a data input (the light signal of, e.g., Grundmann paragraph 25 is a data input), an evaluation unit (Grundmann paragraph 25), and a data output, wherein the evaluation unit is configured, in connection with the data input, to ascertain an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor, and the evaluation unit is configured to transition the digitizer, in connection with the data output and in response to the data input, from a sleep mode to an operating mode (Grundmann paragraph 25; Fig. 3), wherein
a decorative interior surface of a vehicle is arranged in front of the digitizer (taught by Teil as discussed above).
Regarding claim 19:
Grundmann in view of Teil discloses:
A vehicle comprising the apparatus according to claim 17 (Grundmann paragraph 24: “in a vehicle interior”).
Regarding claim 20:
Grundmann in view of Teil discloses:
a digitizer connected for information transfer to the data input and the data output, wherein the digitizer is disposed on or in: a dashboard, a center console, a multifunction steering wheel, and/or an interior door trim (Grundmann paragraph 24; Fig. 2).
Regarding claim 21:
Grundmann in view of Teil discloses:
wherein the decorative interior surface comprises metal (Teil column 1, lines 25-30).
Regarding claim 22:
Grundmann in view of Teil discloses:
wherein the decorative interior surface comprises wood (Teil column 1, lines 25-30).
Regarding claim 23:
Grundmann in view of Teil discloses:
wherein the decorative interior surface comprises carbon (Teil column 4, lines 40-45).
Regarding claim 24:
Grundmann in view of Teil discloses:
wherein the digitizer operates according to a capacitive mode of action in addition to the approach being ascertained using the capacitive sensor (Gundmann paragraph 26: the second part of the approach is ascertained using the capacitive sensor; Grundmann doesn’t disclose a mode of action in detail (although it probably follows from step S108) but at least this is disclosed by Teil, e.g., column 14, lines 40+)

Claim(s) 11-14 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0301688) in view of Teil
Regarding claim 11:
Cho discloses:
A method for operating a digitizer comprising a touch-sensitive input area (paragraph 31), comprising the steps of: 
ascertaining an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor (paragraphs 32), and in response: 
switching the operational state of the digitizer from a sleep mode to an operating mode (paragraph 35).  
Cho does not disclose wherein:
“a decorative interior surface of a vehicle is arranged in front of the digitizer”
Teil discloses:
a decorative interior surface of a vehicle is arranged in front of the digitizer (column 1, lines 20-40; where there may be a touch sensor under the decorative interior surface as shown in, e.g., Fig. 27, where 204 is the cover and 208 is the touch sensor; or as per the embodiment of column 16, lines 15-50).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cho the elements taught by Teil.
The rationale is as follows:
Cho and Teil are directed to the same field of art.
Teil discloses that displays and touch screens in exactly the environment disclosed by Cho can sometimes be “unsightly” (column 1, lines 15-20). Teil discloses a decorative interior surface used in a vehicle (e.g. column 1, lines 20-40) that can improve the appearance. One of ordinary skill in the art could have included this with predictable results in order to improve the appearance.
Regarding claim 12:
Cho in view of Teil discloses:
wherein the sleep mode is an operational state without any power consumption by the digitizer (Cho paragraph 35: it has “power applied to it based upon this approach of the hand”).
Regarding claim 13:
Cho in view of Teil discloses:
wherein the approach is additionally ascertained using a capacitive sensor (Cho paragraph 37).  
Regarding claim 14:
Cho in view of Teil discloses:
wherein the digitizer is transparent, and a screen is disposed behind the digitizer (Cho paragraph 54; shown in, e.g., Fig. 2b).  
Regarding claim 17:
Cho in view of Teil discloses:
An apparatus for the operation of a digitizer, comprising: 
a data input (paragraph 34), and a data output, wherein the evaluation unit is configured, in connection with the data input, to ascertain an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor, and the evaluation unit is configured to transition the digitizer, in connection with the data output and in response to the data input, from a sleep mode to an operating mode (paragraph 35), wherein
a decorative interior surface of a vehicle is arranged in front of the digitizer (taught by Teil as discussed above).
Regarding claim 18:
Cho in view of Teil discloses:
A system for operating a digitizer comprising a touch-sensitive input area (Fig. 3), comprising: 
a data input (paragraph 32); a data output (paragraph 35); a processor (Fig. 3: 170); and a memory in communication with the processor (Fig. 3: 140), the memory storing a plurality of instructions executable by the processor to cause the system to: ascertain, in connection with the data input, an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor (paragraph 32), and in response: switch the operational state of the digitizer, in connection with the data output and in response to the data input, from a sleep mode to an operating mode (paragraph 35), wherein
a decorative interior surface of a vehicle is arranged in front of the digitizer (taught by Teil as discussed above).
Regarding claim 19:
Cho in view of Teil discloses:
A vehicle comprising the apparatus according to claim 17 (Cho Fig. 1).
Regarding claim 20:
Cho in view of Teil discloses:
a digitizer connected for information transfer to the data input and the data output, wherein the digitizer is disposed on or in: a dashboard, a center console, a multifunction steering wheel, and/or an interior door trim (Cho Fig. 1).
Regarding claim 21:
Cho in view of Teil discloses:
wherein the decorative interior surface comprises metal (Teil column 1, lines 25-30).
Regarding claim 22:
Cho in view of Teil discloses:
wherein the decorative interior surface comprises wood (Teil column 1, lines 25-30).
Regarding claim 23:
Cho in view of Teil discloses:
wherein the decorative interior surface comprises carbon (Teil column 4, lines 40-45).
Regarding claim 24:
Cho in view of Teil discloses:
wherein the digitizer operates according to a capacitive mode of action in addition to the approach being ascertained using the capacitive sensor (Cho paragraph 37; but also disclosed by Teil, e.g., column 14, lines 40+)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundmann in view of Teil and further in view of Karagiannis et al. (US 2020/0238668; note that the PCT is in English and designated the US).
Regarding claim 16:
Grundmann in view of Teil discloses a method as discussed above.
Grundmann in view of Teil does not disclose:
 ”wherein the digitizer has a surface that is embodied to be concave and/or convex.”  
Karagiannis discloses:
wherein the digitizer has a surface that is embodied to be concave and/or convex (paragraph 29).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann in view of Teil the elements taught by Karagiannis.
The rationale is as follows.
Grundmann, Teil, and Karagiannis are directed to the same field of art.
A curved surface is often used in a vehicle interior. Karagiannis indicates they are desirable. One of ordinary skill in the art could have included them with predictable results.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Teil and further in view of Karagiannis.
Regarding claim and 16:
The analysis is the same as in Grundmann in view Teil and further in view of of Karagiannis as applied to these claims above. This combination is equally obvious. No further elaboration is necessary.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundmann in view of Teil, and further in view of Aerts et al. (US 2020/0039558)
	Regarding claim 25:
	Grundmann in view of Teil discloses an apparatus as discussed above.
	Grundmann in view of Teil does not disclose:
	“wherein the digitizer is non-transparent”
	(Grundmann actually never says it is transparent either, but it is at least not clear which it is).
	Aerts discloses:
	wherein the digitizer is non-transparent (e.g., paragraph 13: the word “transparent” is never used but this is a touchpad, not a display, in positions such as the steering wheel, with visual feedback placed elsewhere as in, e.g., paragraph 25).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann in view of Teil the elements taught by Aerts.
	The rationale is as follows:
	Grundmann, Teil, and Aerts are all directed to the same field of art.
	Aerts discloses that a touch panel might be position in other places besides a display. One of ordinary skill in the art could have included it with predictable results.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Teil, and further in view of Greimel-Längauer (US 2020/0209055; date of PCT application is relied upon)
	Regarding claim 26:
	Cho in view of Teil discloses an apparatus as discussed above.
	Cho in view of Teil does not disclose:
“an infrared light-emitting diode disposed behind the digitizer”
(Cho does have an infrared sensor, as per, e.g., Fig. 2b: 121L and 121R, but doesn’t disclose that it is “behind” the digitizer).
Greimel-Längauer discloses:
an infrared light-emitting diode disposed behind the digitizer (paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cho in view of Teil the elements taught by Greimel-Längauer.
The rationale is as follows:
Cho, Teil, and Greimel-Längauer are directed to the same field of art.
Cho is already quite close to this with sensors in the periphery. Greimel-Längauer discloses this possibility as well (e.g., Fig. 1) but discloses it could be behind the panel instead. This could, e.g., make the device more compact. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 27:
Cho, etc., discloses:
the optical sensor is an infrared sensor disposed behind the digitizer (Greimel-Längauer paragraph 63).

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
Applicant incorporated part of the prior claim 15 into the independent claims. Karagiannis was relied upon to teach the additional element in this claim: applicant argues  that this is “incorrect.”
Previously the claim stated that “a decorative interior surface of a vehicle is arranged behind or in front of the digitizer. Karagiannis discloses that it is behind the digitizer. In their amendment, applicant has amended to say only “in front of” the digitizer. So, yes, although Karagiannis disclosed the prior language, Karagiannis does not disclose the amended language.
However, newly cited Teil does disclose exactly this. Therefore applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694